

ENVIRONMENTAL INDEMNITY AGREEMENT
 
This Environmental Indemnity Agreement (as amended, restated, supplemented and
otherwise modified from time to time, this “Agreement”) is entered into as of
July 23, 2010, by NEVADA GOLD & CASINOS, INC., a Nevada corporation (“Borrower’s
Parent”), NG WASHINGTON II HOLDINGS, INC. a Delaware limited liability company
(“Borrower”) and NG WASHINGTON II, LLC, a Washington limited liability company
(“Borrower’s Subsidiary” and, collectively with Borrower’s Parent and Borrower,
the “Indemnitors” and each an “Indemnitor”) in favor of FORTRESS CREDIT CORP., a
Delaware corporation, (“Agent”), as agent to Lenders (as defined hereinafter)
with reference to the following matters:
 
A.      Pursuant to the terms and conditions of that certain Credit Agreement of
even date herewith (as amended, restated, supplemented and otherwise modified
from time to time, the “Credit Agreement”), among Borrower, the financial and
banking institutions party thereto from time to time (“Lenders”) and Agent,
Lenders have agreed to provide extensions of credit and other financial
accommodations to Borrower for the purposes described in Section 6.2
thereof.  Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.
 
B.      As a condition to making the Loans, Lenders require Indemnitors to
indemnify and hold harmless Lenders from any Environmental Claim or violation of
any Environmental, Health or Safety Requirements of Law or any Environmental
Permit attributable to Contaminants in which Borrower or Operator owns an
interest (including all Real Property related thereto, the “Property”).  Lenders
would not make the Loans without this Agreement and Indemnitors acknowledge and
understand that this Agreement is a material inducement for Lenders’ agreement
to make the Loans.
 
NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt of and sufficiency of which are hereby acknowledged,
Indemnitors agree as follows:
 
1.           Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings:
 
(a)              “Environmental Claim” shall include, but not be limited to, any
claim, demand, action, suit, loss, cost, damage, fine, penalty, expense,
liability, judgment, proceeding, or injury, whether threatened, sought, brought,
or imposed, that seeks to impose Liabilities and Costs for any of the following
on, under, emanating or arising directly or indirectly from the Property: (i)
noise; (ii) pollution or contamination of the air, surface water, ground water,
or land; (iii) solid, gaseous, or liquid waste generation, handling, treatment,
storage, disposal, or transportation; (iv) exposure to Contaminants; (v) the
manufacture, processing, distribution in commerce, use, or storage of
Contaminants; (vi) injury to or death of any person or persons directly or
indirectly connected with Contaminants; (vii) destruction or contamination of
any property directly or indirectly connected with Contaminants; or (viii) any
and all penalties directly or indirectly connected with Contaminants.  The term
“Environmental Claim” also includes (i) the costs of removal of any and all
Contaminants from all or any portion of the Property, (ii) costs required to
take necessary precautions to protect against the Release of Contaminants on,
in, under, or affecting the Property or into the air, surface water, ground
water, land, any public domain, or any surrounding areas, and (iii) costs
incurred to comply, in connection with all or any portion of the Property or any
surrounding areas affected by Contaminants on, under or emanating from the
Property, with any Environmental, Health or Safety Requirements of
Law.  “Environmental Claim” also means any asserted or actual breach or
violation of any Environmental, Health or Safety Requirements of Law, or any
event, occurrence, or condition as a consequence of which, pursuant to any
Environmental, Health or Safety Requirements of Law, (i) Borrower, any Borrower,
Subsidiary, Agent, Lenders, or any owner, occupant, or person having any
interest in the Property shall be liable or suffer any disability, or (ii) the
Property shall be subject to any restriction on use, ownership, transferability,
or (iii) any action to (A) clean up, remove, treat or in any other way address
Contaminants in the indoor or outdoor environment; (B) prevent the Release or
threat of Release or minimize the further Release of Contaminants; or (C)
investigate and determine if a remedial or other response is needed and to
design such a response and post-remedial investigation, monitoring, operation
and maintenance and care (each a “Remedial Action”) shall be required.
 
(b)             “Environmental Permit” means any permit, license, approval, or
other authorization with respect to any activities, operations, or businesses
conducted on or in relation to the Property under any Environmental, Health or
Safety Requirements of Law.
 
2.           Additional Defined Terms and Rules of Construction.  Article and
Section captions used in this Agreement are for convenience only and shall not
affect the construction of this Agreement.  All references to “Articles” and
“Sections,” without reference to a document other than this Agreement are
intended to designate articles and sections of this Agreement, and the words
“herein,” “hereof,” “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular Article or Section, unless
specifically designated otherwise.  The use of the term “including” shall mean
in all cases “including, but not limited to,” unless specifically designated
otherwise.  No rules of construction against the drafter of this Agreement shall
apply in any interpretation or enforcement of this Agreement, any documents or
certificates executed pursuant hereto, or any provisions of any of the
foregoing.
 
FORTRESS/NEVADA GOLD & CASINOS
ENVIRONMENTAL INDEMNITY AGREEMENT

 
 

--------------------------------------------------------------------------------

 

3.           Indemnification.
 
(a)             Indemnitors shall protect, defend, indemnify, and hold harmless
Agent, Lenders, their assigns and their respective affiliates, investment
advisors, clients, shareholders and managed accounts, and each of their
respective officers, directors, shareholders, and employees and their respective
heirs, legal representatives, successors, and assigns (Lenders and all such
other persons and entities being referred to herein individually, as an
“Indemnitee” and collectively, as “Indemnitees”) from and against any of the
following (collectively, “Indemnified Losses”):  all liabilities, losses, costs,
damages, expenses or claims, including, but not limited to, remedial, removal,
response, abatement, cleanup, legal, investigative, and monitoring costs and
other related costs, expenses, losses, damages, penalties, fines, liabilities,
obligations, defenses, judgments, suits, proceedings, and disbursements
(including, without limitation, actual attorneys’ and experts’ fees and
disbursements) of any kind or of any nature whatsoever, which may at any time be
imposed upon any Indemnitee, incurred by any Indemnitee, arising directly or
indirectly:  (i) from Environmental, Health or Safety Requirements of Law
related to the Property; (ii) with respect to Environmental Claims related to
the Property; (iii) from the failure to obtain, maintain, or comply with any
Environmental Permit for, or related to, the Property, and/or (iv) otherwise,
from the presence or existence of Contaminants on, under or emanating from the
Property, including all consequential damages related thereto.
 
(b)             Notwithstanding anything contained herein to the contrary,
Indemnitors shall not be liable for any Indemnified Losses to the extent that
such Indemnified Losses: (i) are determined in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Indemnitee claiming such Indemnified Losses; or
(ii) do not arise or result from, or relate to, any ownership, operation, or
control of the Property by any Indemnitor.
 
(c)             In the event that any Remedial Action is required under any
Environmental, Health or Safety Requirements of Law because of, or in connection
with, the current or future presence, suspected presence, Release or suspected
Release of a Contaminant from the Property (or any portion thereof), in or into
the air, soil, groundwater, surface water or soil vapor at, on, about, under or
within the Property (or any portion thereof), Indemnitors shall within thirty
(30) days after written demand for performance thereof by Indemnitees (or such
shorter period of time as may be required under any Environmental, Health or
Safety Requirements of Law), commence to perform, or cause to be commenced, and
thereafter diligently prosecute to completion, all such Remedial Action.  All
Remedial Action shall be performed by one or more contractors, approved in
advance in writing by Indemnitees (which approval shall not be unreasonably
withheld or delayed), and under the supervision of a consulting engineer
approved in advance in writing by Indemnitees (which approval shall not be
unreasonably withheld or delayed).  All reasonable costs and expenses of such
Remedial Action shall be paid by Indemnitors, including, without limitation, the
reasonable charges of contractor(s), consulting engineer(s), and attorney(s)
incurred by Indemnitees in connection with monitoring or review of such Remedial
Action.  In the event Indemnitors shall fail to timely commence, or cause to be
commenced, or fail to diligently prosecute to completion, such Remedial Action,
Indemnitees may, but shall not be required to, cause such Remedial Action to be
performed and all costs and expenses thereof, or incurred in connection
therewith, shall become an Environmental Claim hereunder.
 
(d)             This Agreement, and all rights and obligations hereunder, shall
survive performance and repayment of the Obligations evidenced by and arising
under the other Loan Documents, surrender of the Note(s), release of other
security provided in connection with the Loans, transfer of any Lender’s rights
in the Loans, the Loan Documents and any collateral covered by the Loan
Documents.  This Agreement shall be deemed a “Loan Document” and the payment of
all sums due hereunder and the performance and discharge of each and every
obligation, covenant and agreement of Indemnitors contained herein, are, and
shall be deemed to be “Obligations” and “Guaranteed Obligations”.
 
(e)             Nothing contained in this Agreement shall prevent or in any way
diminish or interfere with any rights and remedies, including without
limitation, the right to contribution, which Lenders may have against
Indemnitors or any other party under any Environmental, Health or Safety
Requirements of Law.
 
FORTRESS/NEVADA GOLD & CASINOS
ENVIRONMENTAL INDEMNITY AGREEMENT
 
 
2

--------------------------------------------------------------------------------

 

4.           Notice of Actions.
 
(a)             Borrower shall promptly (but in no event later than ten (10)
Business Days from the occurrence of the event in question) notify Lenders and
Agent of:  (i) any proceeding, inquiry, notice, or other communication by or
from any Governmental Authority, including, without limitation, the
Environmental Protection Agency, regarding the presence or existence of any
Contaminant on, under, or about the Property or any migration thereof from or to
the Property or any actual or alleged violation of Environmental, Health or
Safety Requirements of Law; (ii) all Environmental Claims and any other claims
made or threatened against Borrower or the Property relating to any loss or
injury resulting from or pertaining to any Contaminant on, under or emanating
from the Property or any alleged breach or violation of any Environmental,
Health or Safety Requirements of Law by or with respect to the Property; (iii)
any Indemnitor’s discovery of any occurrence or condition on any real property
adjoining or in the vicinity of the Property that could cause the Property or
any part thereof to be subject to any restrictions on ownership, occupancy,
transferability, or use, or subject the owner or any person having any interest
in the Property to any liability, penalty, or disability under any
Environmental, Health or Safety Requirements of Law; and (iv) any Indemnitor’s
receipt of any notice or discovery of any information regarding any actual,
alleged, or potential use, production, storage, seepage, Release or any other
presence or existence of any Contaminant on, under, or about the Property, or
any alleged breach or violation of any Environmental, Health or Safety
Requirements of Law pertaining to the Property.
 
(b)             Borrower shall promptly (but in no event later than ten (10)
Business Days after receipt of same) deliver or cause to be delivered to Lenders
and Agent copies of any and all Environmental Claims, and any and all orders,
notices, permits, applications, reports, and other communications, documents,
and instruments pertaining to the actual, alleged, or potential presence or
existence of any Contaminant on, under, or about the Property.
 
5.           Procedures Relating to Indemnification.
 
(a)             Indemnitors shall, at their own cost, expense, and risk:  (i)
defend all suits, actions, or other legal or administrative proceedings that may
be brought or instituted against an Indemnitee or Indemnitees, as the case may
be, on account of any matter or matters indemnified against in Section 3 above
(an “Indemnified Matter”); (ii) pay in or satisfy any judgment or decree that
may be recorded against any Indemnitees in any such suit, action, or other legal
or administrative proceedings as to any Indemnified Matter; (iii) reimburse
Indemnitees for the cost of, or for any payment made by any of them, with
respect to any reasonable expenses incurred in connection with the Contaminants
undertaken as a result of any demands, causes of actions, lawsuits, proceedings,
or any other claims threatened, made, or brought against Indemnitees arising out
of the obligations of Indemnitors under this Agreement or any Indemnified
Matter; and (iv) reimburse Indemnitees for any and all reasonably necessary
expenses, including, but not limited to, legal expenses, arising out of or
attributable to, any Indemnified Matter or in connection with enforcing the
rights of Indemnitees under this Agreement or in monitoring and participating in
any action, proceeding, or litigation as to any Indemnified Matter.
 
(b)             Counsel selected by Indemnitors pursuant to Section 5(a) above
shall be subject to the reasonable approval of the Indemnitees asserting a claim
hereunder; provided, however, that, if, in the reasonable judgment of such
Indemnitee (i) the defense is not proceeding or being conducted in a
satisfactory manner, or (ii) there is a conflict of interest among any of the
parties to such lawsuit, action, legal, or administrative proceeding, any
Indemnitee may employ its own legal counsel and consultants to prosecute,
negotiate, or defend any such claim, lawsuit, action, cause of action, or legal
or administrative proceeding and such Indemnitee shall have the right to
compromise or settle the same in good faith without the necessity of showing
actual liability therefor, and without the consent of Indemnitors.  Indemnitors
shall reimburse such Indemnitee upon demand for all costs and expenses incurred
by such Indemnitee, including the amount of all costs of settlements entered
into in good faith, and the fees and other costs and expenses of such attorneys
and consultants.
 
(c)             Notwithstanding anything in this Agreement to the contrary,
Indemnitors shall not, without the prior written consent of any Indemnitee
asserting a claim hereunder (which consent shall not be unreasonably withheld or
delayed), (i) settle or compromise any action, suit, proceeding, or claim or
consent to the entry of any judgment that does not include as an unconditional
term thereof the delivery by the claimant or plaintiff to such Indemnitee of a
written release of such Indemnitee (in form, scope and substance satisfactory to
such Indemnitee, in its sole discretion reasonably exercised) from all liability
in respect of such action, suit, or proceeding; or (ii) settle or compromise any
action, suit, proceeding, or claim in any manner that may materially and
adversely affect such Indemnitee as determined by such Indemnitee, reasonably
exercised.
 
6.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of Indemnitors and Indemnitees and their respective heirs, personal
representatives, successors and assigns, including, as to Lenders, without
limitation, any Participants and Assignees in accordance with Sections 13.2 and
13.3, respectively, of the Credit Agreement and any affiliate of Lenders which
acquires all or part of the Property by any sale, assignment or foreclosure
under a mortgage which hereafter may be given by Borrower to Lenders as
additional security for the Loans, by deed or other assignment in lieu of
foreclosure, or otherwise.
 
FORTRESS/NEVADA GOLD & CASINOS
ENVIRONMENTAL INDEMNITY AGREEMENT
 
 
3

--------------------------------------------------------------------------------

 

7.           Limitation of Liability of Indemnitees.  Notwithstanding any
ownership by any Indemnitee at any time of all or any portion of the Property,
in no event shall any Indemnitee (including any Participants and Assignees in
accordance with Sections 13.2 and 13.3, respectively, of the Credit Agreement)
be bound by any obligations or liabilities of any of the Indemnitors.
 
8.           Liability of Indemnitors.  The liability of Indemnitors under this
Agreement shall in no way be limited or impaired by, any amendment or
modification of the provisions of any other Loan Document.  In addition, the
liability of Indemnitors under this Agreement shall in no way be limited or
impaired by (i) any extensions of time for performance required by any of the
Loan Documents; (ii) any sale, assignment, or foreclosure of the Note(s) or a
mortgage which hereafter may be given to Lenders as additional security for the
Loans or any sale or transfer of all or part of the Property; (iii) any
exculpatory provision in any of the Loan Documents, (iv) the accuracy or
inaccuracy of the representations and warranties made by Borrower under any of
the Loan Documents; (v) the release of Borrower or any other person or entity
from performance or observance of any of the agreements, covenants, terms, or
conditions contained in any of the Loan Documents by operation of law, any
Lender’s voluntary act, or otherwise; (vi) the release or substitution in whole
or in part of any security for the Note(s); or (vii) any Lender’s failure to
perfect, protect, secure, or insure any security interest or lien given as
security for the Note(s); and, in any such case, whether with or without notice
to Borrower and with or without consideration.
 
9.           Waiver.  Indemnitors waive any right or claim of right to cause a
marshalling of the assets of Indemnitors or to cause Lenders to proceed against
any of the security for the Loans before proceeding under this Agreement against
Indemnitors or to proceed against Indemnitors in any particular order;
Indemnitors agree that any payments required to be made hereunder shall become
due on demand.  Indemnitors expressly waive and relinquish all rights and
remedies accorded by applicable law to Indemnitors, except any rights of
subrogation that Indemnitors may have, provided that the indemnity provided for
hereunder shall neither be contingent upon the existence of any such rights of
subrogation nor subject to any claims or defenses whatsoever that may be
asserted in connection with the enforcement or attempted enforcement of such
subrogation rights, including, without limitation, any claim that such
subrogation rights were abrogated by any acts of Lenders.  Indemnitors hereby
agree to postpone the exercise of any and all rights of subrogation to the
rights of Lenders against Indemnitors hereunder and any rights of subrogation to
any collateral securing the Loans until the Loans shall have been paid in full.
 
10.           Waiver of Jury Trial.  EACH INDEMNITOR, INDEMNITEE, LENDER AND
AGENT HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
 
11.           Joint and Several Liability.  The obligations of each of the
respective Indemnitors under this Agreement shall be the joint and several
obligations of each of them.
 
12.           Delay.  No delay on Agent’s or any Lender’s part in exercising any
right, power, or privilege under any of the Loan Documents shall operate as a
waiver of any such privilege, power, or right.
 
13.           Execution; Counterparts.  This Agreement may be executed in any
number of counterparts and by a different party on separate counterparts, each
of which, when executed and delivered, will be deemed an original, and all of
which, when taken together, shall constitute one and the same
agreement.  Delivery of an  executed counterpart of this Agreement via facsimile
transmission or in Adobe .pdf format by electronic mail shall be binding, and as
effective as delivery of a manually executed counterpart, and may be used as
admissible evidence that the party so transmitting intends to be bound by the
terms set forth herein.
 
14.           Notices.  All notices and other communications to be given
hereunder shall be in writing and be given as set forth in Section 14.1 of the
Credit Agreement.
 
15.           Attorneys’ Fees.  Indemnitors shall reimburse each Indemnitee for
all actual attorneys’ fees, costs and expenses, arising from and after the date
hereof, incurred hereunder in connection with the enforcement of such
Indemnitee’s rights under this Agreement, including, without limitation, actual
reasonable attorneys’ fees, costs and expenses for trial, appellate proceedings,
out-of-court negotiations, workouts and settlements, and for enforcement of
rights under any state or federal statute, including, without limitation,
reasonable attorneys’ fees, costs and expenses incurred in bankruptcy and
insolvency proceedings such as (but not limited to) in connection with seeking
relief from stay in a bankruptcy proceeding.  The term “expenses” means any
expenses incurred by such Indemnitee in connection with any of the out-of-court,
or state, or federal or bankruptcy proceedings referenced above, including but
not limited to the fees and expenses of any appraisers, consultants and expert
witnesses retained or consulted by such Indemnitee in connection with any of
those proceedings. Such Indemnitee shall also be entitled to its attorneys’
fees, costs and expenses incurred in any post-judgment proceedings to collect
and enforce the judgment.  This provision is separate and several and shall
survive the merger of this agreement into any judgment on this Agreement.
 
FORTRESS/NEVADA GOLD & CASINOS
ENVIRONMENTAL INDEMNITY AGREEMENT
 
 
4

--------------------------------------------------------------------------------

 

16.           Successive Actions.  A separate right of action hereunder shall
arise each time any Lender acquires knowledge of any matter described in Section
1 or Section 3 hereof.  Separate and successive actions may be brought hereunder
to enforce any of the provisions hereof at any time and from time to time.  No
action hereunder shall preclude any subsequent action, and Indemnitors hereby
waive and covenant not to assert any defense in the nature of splitting of
causes of action or merger of judgments.
 
17.           Severability.  If any one or more of the provisions of this
Agreement, or the applicability of any such provision to a specific situation,
shall be held invalid or unenforceable, such provision shall be modified to the
minimum extent necessary to make it or its application valid and enforceable,
and the validity and enforceability of all other provisions of this Agreement
and all other applications of any such provision shall not be affected thereby.
 
18.           Interest on Unpaid Amounts.  All amounts required to be paid or
reimbursed to any Indemnitee hereunder shall bear interest from the date of
expenditure by such Indemnitee or the date of written demand to the Indemnitors,
whichever is earlier, until paid to Indemnitee(s).  The interest rate shall be
the maximum rate then permitted under applicable law.
 
19.           Governing Law.  This Agreement shall be construed in accordance
with the internal laws of the State of New York, without regard to the conflict
of laws provisions
 
20.           Exculpation.  Each Lender’s and Agent’s ability to enforce the
liabilities and obligations set forth hereunder is governed by Section 9.3 of
the Credit Agreement.
 
[Signature Page Follows]


FORTRESS/NEVADA GOLD & CASINOS
ENVIRONMENTAL INDEMNITY AGREEMENT

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Indemnitors have executed this Environmental Indemnity
Agreement as of the date first set forth above.
 

 
INDEMNITORS:
     
NEVADA GOLD & CASINOS, INC.
     
/s/ Robert B. Sturges
 
Name: Robert B. Sturges
 
Title: CEO
     
NG WASHINGTON II, LLC
     
/s/ Robert B. Sturges
 
Name: Robert B. Sturges
 
Title: Manager
     
NG WASHINGTON II HOLDINGS, LLC
     
/s/ Robert B. Sturges
 
Name: Robert B. Sturges
 
Title: Manager



SIGNATURE PAGE TO
FORTRESS/NEVADA GOLD & CASINOS
ENVIRONMENTAL INDEMNITY AGREEMENT

 

--------------------------------------------------------------------------------

 